Citation Nr: 0523690	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic ulcerative 
colitis, with residuals of colectomy, to include as secondary 
to a service-connected lung disability related to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from June 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in pertinent part, denied the veteran's claim for 
service connection for chronic ulcerative colitis with 
residuals of colectomy.  The same rating decision also 
granted service connection for a lung disability that was 
related to asbestos exposure.

In February 2005, the veteran testified at a Travel Board 
hearing before the Board, conducted at the RO. A transcript 
of that hearing has been associated with the claims file.  
During the February 2005 hearing, the veteran withdrew the 
issues of entitlement to increased evaluations for migraine 
headaches and for a lung disability.  38 C.F.R. § 20.204(b) 
(2004).  


FINDING OF FACT

Chronic ulcerative colitis, and the residuals of colectomy 
chronic to include ulcerative colitis were not incurred in or 
aggravated by the veteran's active duty service or the result 
of a service-connected lung disability, nor may they be so 
presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
chronic ulcerative colitis, and the residuals of colectomy 
chronic to include ulcerative colitis are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also indicates that in specific compliance with 
the Court's ruling in Quartuccio, the veteran was so advised 
by letter dated in November 2001, prior to the RO's initial 
adjudication of the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(Pelegrini II) see also 38 U.S.C.A § 
5103(b) (Providing in substance that after advisement to the 
claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application).

The record also reflects that during the February 2005 Travel 
Board hearing, the veteran's law judge engaged in a lengthy 
colloquy with the veteran, his spouse and representative as 
to what evidence with substantiate the claim, structured as 
to the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   

Although the veteran was afforded an additional period to 
submit evidence that would substantiate the claim, none has 
been received.  Stuckey v. West, 13 Vet. App. 163, 195 
(1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).    

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
veteran was afforded a VA medical examination with a view 
towards ascertaining the etiology of his disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence that has not been obtained, the 
Board finds that the record is ready for appellate review.  


The Merits of the Claim

The veteran argues that he sustained the gastrointestinal 
disorder as a result of active military service, or as a 
result of the service-connected lung disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

On his June 1943 induction examination, as well as on his 
March 1946 separation examination, the veteran's abdomen and 
abdominal viscera were reported as being normal.  The 
veteran's remaining service medical records are silent as to 
any complaint of or treatment for any gastrointestinal 
disability.

Private medical records dated from January 1985 to February 
2004 reveal that the veteran sought treatment for chronic 
ulcerative colitis, which included colonoscopies, biopsies, 
and a 1997 colectomy, from Dr. C. H. L. and Dr. J. S. M.

In a November 1998 medical record, the veteran requested that 
Dr. C. H. L. provide him a letter for his disability claim 
that stated that asbestosis from his days in the Navy could 
have possibly been the cause of his ulcerative colitis and 
colectomy.  Dr. C. H. L. responded by stating that he would 
write the letter if the veteran could send him proof of such, 
as he had never heard of that before.  The veteran indicated 
that he understood and would try to get the information.

In a statement received in May 2001, the veteran stated that 
in September and November 1997, his entire colon was removed.  
He also stated that he slept and was housed in the Navy next 
to pipes covered with asbestos and that sometimes broken and 
loose fibers were in his bed.  Included with the veteran's 
statement was a July 5, 1998 article from the Atlanta 
Journal-Constitution that indicated that "VA officials say 
that 50 percent of people with asbestosis eventually develop 
lung cancer...another 10 percent develop gastrointestinal and 
urogenital cancers."

In June 2002, the veteran underwent VA gastrointestinal 
examination.  He reported that he had cramping of the abdomen 
and episodic diarrhea while he was in the military.  He 
indicated that he sought treatment, but that it did not help.  
The veteran stated that he currently experienced 10 loose 
bowel movements per day as compared to the 24 per day that he 
experienced prior to his surgery.  He further indicated that 
although food indiscretions aggravated his diarrhea and he 
was unable to wear any tight garments, the foods that 
increased his diarrhea were dairy products and spicy foods.  
The examiner diagnosed the veteran with ulcerative colitis 
with residuals of colectomy.

The veteran underwent VA gastrointestinal examination again 
in June 2003.  He stated that he was diagnosed with 
ulcerative colitis in 1970 or 1971.  The veteran further 
indicated that he currently experienced frequent loose or 
watery stools (8 to 10 per day) with occasional abdominal 
cramps.  The veteran also stated that he occasionally 
experienced fecal leakage and required the use of two pads 
per day for this problem.  He denied any weight gain or loss 
or nausea or vomiting.  On physical examination, the veteran 
appeared to be well-nourished and there was no evidence of 
malnutrition, anemia, or debility.  The examiner diagnosed 
the veteran with ulcerative colitis and status post 
colectomy.  The examiner was asked to provide as opinion as 
to the relationship between the patient's history of 
ulcerative colitis and his history of exposure to asbestos.  
He opined that there was no likely connection between the 
veteran's ulcerative colitis and asbestos exposure.

The record does not contain a medical opinion linking the 
veteran's disorder to any incident of military service, or to 
any service-connected disorder.  

There is no evidence of record that the veteran complained of 
or sought treatment for a gastrointestinal disability of any 
type in service.  The Board observes that the veteran, in a 
June 2002 VA examination, reported that he sought in-service 
treatment for episodic diarrhea and abdominal cramping, 
however, the record does not contain any evidence of such 
complaints or treatment.   The record demonstrates that the 
initial demonstration of chronic ulcerative colitis by 
competent clinical evidence of record was in January 1985, 
almost 40 years after the veteran's discharge from service.  
The Board finds that this is too remote from service to be 
reasonably related to service.  Moreover, the Board further 
observes that there is no clinical opinion of record that 
relates the veteran's current chronic ulcerative colitis to 
service.  As such, the preponderance of the evidence is 
against a grant of direct service connection for the 
disability at issue.

The veteran asserts that service connection is warranted for 
chronic ulcerative colitis, as secondary to a service-
connected lung disability related to asbestos exposure.  In 
this regard, in order to establish service connection on a 
secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  The record reflects that the veteran is 
currently service-connected for a lung disability related to 
asbestos exposure.  The record also reflects that the veteran 
has complained of and sought treatment for chronic ulcerative 
colitis since January 1985.  However, most critically, there 
is no competent evidence of linkage between the veteran's 
current chronic ulcerative colitis and his asbestos-related 
lung disability.  As previously noted, a VA examiner in June 
2003 opined that there was no likely connection between the 
two.

In this regard, the Board observes that there is no competent 
medical evidence to the contrary.  That is, the only medical 
opinion of record is to the effect that the veteran's current 
chronic ulcerative colitis is not etiologically related to 
his service-connected asbestos-related lung disability.  

Although the veteran maintains that such a linkage exists, 
his theory regarding this linkage is not competent evidence.  
It is well-established that  laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The medical evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  Thus, 
the Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for entitlement to 
service connection for chronic ulcerative colitis, to include 
as secondary to the a service-connected lung disability 
related to asbestos exposure.



ORDER

Entitlement to service connection for chronic ulcerative 
colitis, to include as secondary to a service-connected lung 
disability related to asbestos exposure is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


